Citation Nr: 0842824	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  05-38 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Cheyenne, Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss disability. 

2.  Entitlement to service connection for bilateral hearing 
loss disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to November 
1945.  

This current matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a November 2004 
rating decision, by the Cheyenne, Wyoming, Regional Office 
(RO), which denied the veteran's attempt to reopen his claim 
of entitlement to service connection for bilateral hearing 
loss disability.  He perfected a timely appeal to that 
decision.  


FINDINGS OF FACT

1.  By a rating action in November 1998, the RO denied 
service connection for a ruptured ear drum with hearing loss; 
the veteran did not appeal that determination, and it became 
final.  

2.  Since the prior November 1998 rating decision, which 
denied service connection for a bilateral hearing loss 
disability, evidence that relates to an unestablished fact 
necessary to substantiate the claim has been presented.  

3.  Bilateral hearing loss disability is attributable to 
service.  


CONCLUSIONS OF LAW

1.  The November 1998 decision which denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302, 
20.1103 (2008).  

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a bilateral 
hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).  

3.  Bilateral hearing loss disability was incurred in 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

All relevant facts regarding the issue decided below have 
been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
notify and assist.  A thorough review of the claims file 
reveals that the development conducted by VA in this case 
fully meets the requirements of 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  In any event, based on the completely 
favorable decision discussed below, the Board finds that any 
failure in VA's duty to notify and assist the veteran 
regarding his claim is harmless.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  


II.  Pertinent Laws, Regulations, and Court Precedents.

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156 (2008).  

New regulations regarding the adjudication of claims to 
reopen a finally decided claim are applicable for claims 
received on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Since the veteran filed his petition to reopen the 
claim for service connection for a bilateral hearing loss 
disability after August 29, 2001, the Board will apply these 
revised provisions.  See 38 C.F.R. §§ 3.156(a), 3.159(c).  

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  


III.  Factual background.

The veteran served on active duty from July 1942 to November 
1945; his military occupational specialty was as a toxic gas 
handler.  His DD Form 214 indicates that he was assigned to 
the 885th chemical company Air Operations.  At the time of 
his enlistment examination in June 1942, clinical evaluation 
of the ears was reported as normal; auditory acuity was 20/20 
in both ears.  On the occasion of a separation examination in 
November 1945, the ears were reported to be normal with 
auditory acuity of 15/15 in each ear.  No disability of the 
ears was noted.  

The veteran's initial claim for service connection for 
bilateral hearing loss (VA Form 21-526) was received in 
September 1998.  Submitted in support of the veteran's claim 
was a statement, wherein the veteran reported an incident 
that occurred in the latter part of 1943, when he went up in 
a B24 Bomber to check out raids in England; he stated the 
pilot came down a little fast, and he thought that his ear 
drums had busted.  

Also submitted in support of the claim was the report of an 
ears, nose and throat (ENT) examination, conducted by Dr. 
Fillerup in July 1992.  The report indicates that the veteran 
complained of hearing loss; the impression was hearing loss.  

The veteran was afforded a VA Audiological evaluation in 
October 1998.  At that time, the veteran complained of 
hearing, which he first noticed 15 years ago.  The veteran 
reported a history of noise exposure in the military from 
aircraft; he denied any noise exposure from work.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
65
80
90
LEFT
45
40
70
85
105

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 72 in the left ear.  The 
examiner stated that the right ear had a mild loss at 250 Hz, 
moderate at 500 to 1000 Hz level, sloping to moderate/severe 
at 2000 Hz, severe at 3000 to 4000 Hz, and profound above.  
The left ear was similar.  

By a rating action in November 1998, the RO denied service 
connection for a ruptured ear drum with hearing loss.  This 
decision was based on a finding that the veteran's military 
records show his hearing to be normal at the time of 
separation, the first medical evidence of hearing loss was in 
July 1992, and the medical evidence did not support a 
relationship between the veteran's hearing loss and service.  
The veteran did not appeal that determination within one year 
of the notification thereof, and it became final.  

Of record is a statement in support of claim (VA Form 21-
4138), dated in January 2004, wherein the veteran indicated 
that his duties in the military included loading bombs on 
B24s.  The veteran explained that while they were loading the 
craft, the crew chiefs were doing preflight and those engines 
were going full blasts with them underneath the aircraft; he 
stated that this was very noisy.  

Received in September 2004 was another statement in support 
of claim (VA Form 21-4138), wherein the veteran sought to 
reopen his claim for service connection for bilateral hearing 
loss.  Submitted in support of his claim was a VA progress 
note dated in July 2004, which indicates that the veteran was 
seen at an audiology clinic, at which time he reported a long 
history of bilateral hearing loss beginning during World War 
II.  The veteran reported being a member of a ground crew for 
B-24 Bombers.  Following service, he owned a filling station 
and worked in an auto parts store.  It was noted that he had 
no history of ear pathology or related illness.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
70
90
95
LEFT
40
45
70
85
95

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 60 percent in the left ear.  
The examiner stated that test results were consistent with 
cochlear lesion secondary to noise exposure and presbycusis.  


IV.  Legal Analysis-New and Material Evidence.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

The RO denied service connection for bilateral hearing loss 
in November 1998, based on a finding that there was no 
evidence of hearing loss in service and no evidence of a 
nexus of the current hearing loss disability to service.  

Evidence received since the November 1998 rating decision 
includes medical documents stating that the veteran's hearing 
loss is related to noise exposure in service.  Based upon the 
reasons for the prior denial, the evidence indicating a 
relationship between the veteran's hearing loss and service 
is new and material.  Specifically, the evidence cures one of 
the evidentiary defects that had previously existed.  
Therefore, the claim of entitlement to service connection for 
bilateral hearing loss is reopened.  

V.  Analysis-S/C bilateral hearing loss disability.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303 (2008).  Service connection for an organic 
disease of the nervous system, including sensorineural 
hearing loss, may be granted if manifest to a compensable 
degree within one year following separation from service.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. If the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  

The threshold for normal hearing is from 0 to 20 decibels.  
Hensly v. Brown, 5 Vet. App. 155, 157 (1993).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  

After careful review of the evidentiary record, the Board 
finds that the evidence supports the veteran's claim.  The 
evidence of record clearly demonstrates that the veteran has 
bilateral hearing loss disability as defined by VA 
regulations.  In addition, the Board notes that the veteran's 
report of noise exposure in service is consistent with his 
military occupational specialty; while he was toxic gas 
handler, the DD Form 214 reflects that he was assigned to a 
unit that conducted Air Operations.  The veteran has also 
provided credible statements which indicate exposure to 
significant noise.  The veteran has also stated that his 
post-service employment did not involve such intense noise 
exposure.  The Board has been given no reason to doubt the 
veteran's veracity.  

Since there is current bilateral hearing loss disability and 
noise exposure during military service has been recognized, 
what is necessary in order to grant service connection is 
competent evidence linking the current hearing loss to 
service.  Following his Audiological evaluation in July 2004, 
the VA examiner concluded that the veteran's hearing loss was 
at least in part due to noise exposure (the only exposure 
known is in-service exposure).  The Board has not been 
presented with any negative opinion regarding the etiology of 
the hearing loss disability.  In light of evidence showing 
current hearing loss disability, and noise exposure in 
service, the Board finds that service connection for a 
bilateral hearing loss disability is in order.  


ORDER

The application to reopen the claim for service connection 
for bilateral hearing loss disability is granted.  

Service connection for hearing loss disability is granted.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


